FILED
                            NOT FOR PUBLICATION                             APR 16 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


IGNACIO CERVANTES CHAVEZ,                        No. 14-55697

               Plaintiff - Appellant,            D.C. No. 2:13-cv-08987-UA-FFM

  v.
                                                 MEMORANDUM*
LOS ANGELES COUNTY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                              Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

       Ignacio Cervantes Chavez appeals pro se from the district court’s order

denying his motion for leave to proceed in forma pauperis (“IFP”) in his 42 U.S.C.

§ 1983 action arising out of the vacatur of his state criminal conviction. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s denial of leave to proceed IFP. See O’Loughlin v. Doe, 920
F.2d 614, 616 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in denying Chavez’s motion for

leave to proceed IFP because Chavez failed to allege any facts showing how the

defendants had violated his constitutional rights. See Tripati v. First Nat’l Bank &

Trust, 821 F.2d 1368, 1370 (9th Cir. 1987) (“A district court may deny leave to

proceed [IFP] at the outset if it appears from the face of the proposed complaint

that the action is . . . without merit.”); Gibson v. United States, 781 F.2d 1334,

1338 (9th Cir. 1986) (elements of a claim under 42 U.S.C. §1983).

      Chavez’s motion for appointment of counsel, filed on November 19, 2014, is

denied.

      AFFIRMED.




                                           2                                    14-55697